Citation Nr: 0116306	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  96-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for status post mandibular 
injury with malocclusion and temporomandibular joint pain, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to August 
1987.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO).

The veteran and his spouse presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
August 1996.  By decision and supplemental statement of the 
case issued in March 1997, the HO denied entitlement to an 
increased rating for service-connected mandibular disorder.  
However, secondary service connection and a separate 10 
percent evaluation were granted for post-traumatic trigeminal 
neuropathy involving branches II and III.  The veteran did 
not initiate an appeal with respect to the evaluation of his 
trigeminal neuropathy.  Therefore, the claim will no longer 
be discussed herein.  See Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The Board remanded this case to the RO for additional due 
process development in February 1999.

The veteran thereafter presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in May 2000.

The Board remanded this case to the RO for additional 
evidentiary development in July 2000.

Following compliance, the RO granted an increased rating to 
30 percent in a February 2001 rating decision.  Since the 
veteran did not explicitly withdraw his claim following the 
grant of the 30 percent evaluation, the claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
claimant is presumed to be seeking the maximum rating 
allowed).

The veteran has represented himself throughout this appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for status post residuals of a mandibular 
injury.

2.  The veteran's mandibular disorder is manifested by inter-
incisal motion to at least 20-mm, with severe left midline 
shift and complaints of radiating pain.


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 30 percent disability rating for status post 
mandibular injury with malocclusion and temporomandibular 
joint pain are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.40, 4.45, 
Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In this case, the veteran has 
been afforded personal hearing at both the RO and Board 
levels.  Pursuant to the Board's last Remand order, the RO 
obtained copies of relevant treatment records and the veteran 
was afforded an adequate dental examination with regard to 
the nature and extent of his mandibular disorder.  
Additionally, the veteran has been specifically apprised of 
the evidence considered and the criteria required for a 
higher rating in rating decisions, as well as the statement 
of the case and the supplemental statements of the case.  
Insofar as the veteran has not indicated that there is any 
additional information that may be available or necessary to 
a decision on this appeal, the Board finds that the 
Department has satisfied the duty to assist in the 
development of this claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  In 
addition, one must also consider whether or not there is any 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2000).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

By rating decision issued in September 1988, the RO granted 
service connection and assigned a 10 percent disability 
rating for status post mandibular injury with malocclusion 
and temporomandibular joint pain under Diagnostic Code 9905.  
This code contemplates a 10 percent rating for limitation of 
motion of temporomandibular articulation with an inter-
incisal range of 31 to 40 mm or a range of lateral excursion 
from 0 to 4 mm.  A 20 percent evaluation requires limitation 
of motion of temporomandibular articulation with an inter-
incisal range of 21 to 30 mm.  A 30 percent evaluation 
requires limitation of motion of temporomandibular 
articulation with an inter-incisal range of 11 to 20 mm.  A 
40 percent evaluation requires limitation of motion of 
temporomandibular articulation with an inter-incisal range of 
0 to 10 mm.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. Part 4, Diagnostic Code 9905 & Note (emphasis 
added).

In conjunction with the present appeal, the veteran was 
afforded a VA dental examination in August 1995.  On 
examination, it was noted that the veteran's opening was 
within normal limits.  There was no deviation or crepitus.  
The veteran reported bilateral temporomandibular joint (TMJ) 
pain when eating, as well as pain in the areas of the second 
division of the trigeminal nerve.  The examiner commented 
that there is no doubt that the veteran suffers from TMJ and 
myofascial pain dysfunction (MPD) syndrome.

By rating decision issued in October 1995, the RO denied 
entitlement to a disability rating in excess of 10 percent 
for service-connected status post residuals of mandible 
injury.

The veteran and his spouse presented testimony at a personal 
hearing held by the HO at the local VARO in August 1996.  The 
veteran testified that he felt that his condition was 
underrated in view of his well-documented dental problems.  
He noted that he attempted to have his temporomandibular 
disorder corrected by paying for a jaw surgery out of his own 
pocket while in Europe.  Since the surgery, however, he has 
been experiencing numbness on the left side of his face.  In 
addition, he indicated that he experiences a great deal of 
pain as a result of his underlying disorder.  The veteran's 
spouse added that she has experienced first-hand the pain 
that he has gone through and that painkillers are not the 
answer.  She noted that he will develop something like a 
cramp without warning and then will be in severe pain.

The veteran was thereafter afforded a VA neurological 
examination in August 1996, at which time he was noted to 
have dense, diminished touch over the left chin area.  The 
veteran also reported diminished sensation mainly over the 
cheek and possibly over the left forehead.  He was referred 
for a CT scan.  In a November 1996 addendum, the examiner 
indicated that, based on the examination and CT scan results, 
it was his opinion that the veteran suffers from post-
traumatic trigeminal neuropathy involving branches II and 
III.

VA outpatient treatment records developed in 1996 and 1997 
showed treatment on occasion for persistent left-sided facial 
pain.

By decision and supplemental statement of the case issued in 
March 1997, the HO denied entitlement to an increased rating 
for service-connected mandibular disorder.  However, 
secondary service connection and a separate 10 percent 
evaluation were granted for post-traumatic trigeminal 
neuropathy involving branches II and III.  As noted above, 
the evaluation of the veteran's neurological disorder is not 
part of the present appeal.

The veteran also presented testimony at a personal hearing 
held by the undersigned Member of the Board at the local VARO 
in May 2000.  He stated that he is entitled to a higher 
evaluation because of the unbearable pain that he suffers 
from.  For instance, simply yawning causes a big cramp in his 
chin which lasts for anywhere from 3 to 5 minutes depending 
on the room temperature.  He noted that he has to wear a 
mouthpiece to prevent his jaw from locking and shifting.  He 
also complained about cramping, an inability to open his 
mouth properly and tongue biting.

The Board remanded this case to the RO for additional 
evidentiary development in July 2000.

VA outpatient treatment records developed between 1996 and 
2000 included a March 1997 treatment record reflecting 
treatment for complaints of pain along the middle lower jaw 
and numbness on the left side of the face.  Physical 
examination revealed the presence of left V1, V2 and V3 
paresthesia, as well as tenderness along the submental area.  
An opening click was noted along the right TMJ.  Good opening 
with slight deviation to the right on opening, as well as 
deviation to the left on closing, was noted.  Opening was 
achieved to 40-millimeters, with right lateral excursion 
measured from 8 to 10-millimeters and left lateral excursion 
measured from 3 to 5-millimeters.  There was tenderness to 
palpation along the submental area; however no swelling or 
fluctuance was noted.  The diagnosis was myofascial pain.

In October 2000, the veteran was afforded a private dental 
examination on a VA fee-basis.  On clinical examination, it 
was noted that a sharp dental instrument was used to test the 
veteran's sensitivity along the lingual and buccal gingiva, 
as well as the mucosal region of the lower left jaw.  Also 
tested were the chin area and the tongue.  All regions that 
were innervated by the left inferior alveolar nerve exhibited 
profound paresthesia with moderate probing.  Both the left 
and right TMJ apparatus were tender to palpation while the 
jaws were at rest.  The veteran was able to open the mouth to 
only 20-millimeters with a severe left midline shift.  
However, with jaw manipulation, the veteran was able to open 
to an incisal edge distance of 40-millimeters.  The examiner 
commented that, based on the above clinical findings and the 
veteran's subjective reporting of radiating pain, this 
obvious dysfunctional jaw motion will continue to be an oral 
disability unless further oral surgery (if advisable) or new 
medications are available to alleviate his symptoms.

In a February 2001 rating decision, the RO awarded a 30 
percent evaluation under Diagnostic Code 9905 for the 
service-connected status post mandibular injury, effective 
from June 1995.

After a contemporaneous review of the record, the Board finds 
that no more than a 30 percent disability evaluation is 
warranted for service-connected status post mandibular injury 
with malocclusion and temporomandibular joint pain.  Although 
the veteran is shown to have limitation of lateral excursion, 
the rating code only provides for a maximum 10 percent rating 
and the rating code specifically provides that ratings for 
lateral excursion are not to be combined with those for 
incisal limitation; therefore, an increased rating cannot be 
accorded on this basis.  See 
38 C.F.R. Part 4, Diagnostic Code 9905 & Note.  In addition, 
as noted on recent VA dental examination, the veteran's TMJ 
disorder results in limitation of jaw motion to the extent 
that the inter-incisal range to 20-millimeters.  However, 
with manipulation, the veteran was able to open to an incisal 
edge distance of 
40-millimeters.  Therefore, the preponderance of the evidence 
is against assignment of a disability evaluation in excess of 
30 percent for service-connected status post residuals of 
mandible injury.

In reaching this decision, the Board has considered the pain 
associated with the veteran's status post residuals of 
mandible injury.  As noted above, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca, supra.  While, as noted, some functional loss 
and pain on use has been demonstrated by the evidence with 
regard to the veteran's mandibular disorder, this evidence 
does not reflect functional loss and pain on use related to 
this disability beyond that reflected in the 30 percent 
rating, under Diagnostic Code 9905.  Indeed, the evaluation 
of 30 percent is warranted primarily because of the 
functional loss due to pain associated with this disability.  
Objective evidence shows that inter-incisal motion is at 
worst limited to 20-mm, and that with jaw manipulation, the 
motion is up to 40 mm.  

Finally, as it is clear that there is not at least loss of 
one-half of the mandible, higher evaluations are not 
assignable under 38 C.F.R. Part 4, Diagnostic Codes 9901, 
9902.  Although the veteran also exhibits a severe midline 
shift on opening of his mouth, Diagnostic Code 9904 only 
provides for a maximum 20 percent rating; therefore, a higher 
evaluation is not assignable.  A higher rating is not 
assignable for nonunion of the mandible, even if present, 
under 38 C.F.R. Diagnostic Code 9903.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  There is no objective evidence that the veteran's 
status post mandibular injury with malocclusion and 
temporomandibular joint pain presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The claim for an increased rating for status post mandibular 
injury with malocclusion and temporomandibular joint pain is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

